EXPLANATORY NOTE Attached for filing are exhibits containing, in interactive data format, risk/return summary information that mirrors the risk/return summary information in the prospectus dated December 18, 2013, as amended March 21, 2014, for Class A, Class C, and Institutional Class of Neuberger Berman Long Short Multi-Manager Fund, a series of Neuberger Berman Alternative Funds, which was filed with the Securities and Exchange Commission on March 21, 2014 (Accession No. 0000898432-14-000482) in definitive form.
